  Case 1:17-cv-02268-KBF-KNF Document 63 Filed 01/28/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT                  ,
                          SOUTHERN DISTRICT OF NEW YORK




 --------------'~
      YEVGENIY TIM0SHENKO                                                 rt
                     Plaintiff,                        Civil Acti~n No. t:f-CV-2268
                                            .          (KBF)(KNF)
                                                      STIPULATION OF DISMISSAL
                    V,


      FRANK GU
                         Defendant.


 x. . . ____________x.
                                            :



Whereas the parties entered into a Settlement Agreement on or around January 4, 2019, it is
hereby stipulated and agreed, by and between the. attorneys of record for the parties to the above-
entitled action that the above-entitled action shall be; and hereby is, dismissed, with prejudice.



WROBEL MARKHAM LLP                                   TOR EKELAND, P.LLC
Attorneys for Defendant Frank Gu                     Attorneys for Plaintiff Yevgeniy
                                                     Timoshenko



                                                                  I\ '
By:                                                  By:
                                                            Maridel Jaffe
                                                            January 5, 2019
                                                                              ~
SO ORDERED: /       /2- ~/I q
                 I ~~ 7 ¥
